United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit              September 19, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-10600


                         BARBARA SANDERS,
                                               Plaintiff-Appellant,


                              VERSUS


                        JO ANNE B. BARNHART,
                      Commissioner of Social
                              Security,

                                               Defendant-Appellee.




            Appeal from the United States District Court
      For the Northern District of Texas, Fort Worth Division

                         ( 4:03-CV-132-A )

Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Appellant Barbara Sanders filed an appeal in district court,

contesting the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) to deny her application for

disability insurance benefits.   The magistrate judge recommended

both that the Commissioner’s decision be reversed and that the case

be remanded for a redetermination of Sanders’s onset date.          The


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district   court   adopted   the   findings   and   conclusions    of   the

magistrate judge and entered judgment in favor of Sanders.

     Sanders thereafter moved for attorney’s fees under the Equal

Access to Justice Act (the “EAJA”) for reimbursement of fees and

costs in the amount of $12,589.10.       The Commissioner objected to

the amount of the fees, arguing that it was excessive.                  The

district court granted Sanders’s application in part, finding that

the attorney’s fees sought by Sanders were excessive to the extent

that the request for fees represented work — a review of the record

by Sanders’s briefing attorney — with which Sanders’s trial counsel

was already familiar.   Accordingly, the district court reduced the

number of billable hours by twenty and awarded Sanders’s attorney’s

fees in the amount of $9,816.50 plus $150 in court costs.          Sanders

timely filed the instant appeal, challenging the reduction.

                              DISCUSSION

     We review an award of attorney’s fees under the EAJA for an

abuse of discretion. United States v. Truesdale, 211 F.3d 898, 905

(5th Cir. 2000) (citing Pierce v. Underwood, 487 U.S. 552, 553

(1988)).   Legal determinations underlying the district court’s

decision are reviewed de novo.     Id. at 906 (citation omitted).       The

district court’s conclusions of fact are reviewed for clear error.

Aguilar-Ayala v. Ruiz, 973 F.2d 411, 416 (5th Cir. 1992).         “Because

EAJA is a partial waiver of sovereign immunity, it must be strictly

construed in the government’s favor.”         Tex. Food Indus. Ass’n v.



                                    2
USDA, 81 F.3d 578, 580 (5th Cir. 1996)(citation omitted).               As the

fee   applicant,   Sanders   has    the   burden       of   demonstrating    the

reasonableness of the number of hours expended on the prevailing

claim.    Von Clark v. Butler, 916 F.2d 255, 259 (5th Cir. 1990)

(noting that the burden “does not shift to the opposing party

merely   because   that   party    does   not   show    that   the   hours   are

unreasonable or that it did not make specific objections to the

hours claimed”).

      Sanders’s primary argument on appeal is that the district

court erred in refusing to compensate her for all the time spent by

the briefing attorney reviewing the record in preparation for

appealing her case to the district court.                   In support of her

contention, Sanders maintains there was no overlap in the work

performed by her trial counsel and the work her briefing attorney

undertook in preparing her appeal.         In response, the Commissioner

argues that Sanders’s trial counsel cannot bill the government for

fees he could not properly bill Sanders, his client.              According to

the Commissioner, Sanders’s trial counsel was already familiar with

the case as he had handled both the administrative hearing and

appeal request to the Appeals Council.          The Commissioner adds that

the 86.15 of hours requested by Sanders’s briefing attorney is

excessive for an essentially routine Social Security case that did

not “involve difficult or novel issues, or recent changes in the

law.”    The Commissioner maintains the district court’s award more

than adequately compensated Sanders and her attorneys.

                                      3
      The district court specifically determined that:

      [T]he attorneys’ fees sought by plaintiff are excessive
      to the extent that they seek reimbursement for review of
      the record by the attorney who wrote plaintiff’s briefs.
      Although it may have been more efficient for plaintiff’s
      counsel to use the services of another attorney for the
      briefing, that attorney spent at least twenty hours
      reviewing the records that plaintiff’s counsel would
      already have been familiar with.

Despite this finding, the district court nevertheless recognized

the propriety of the remainder of Sanders’s application for fees,

concluding     that   “[t]he    court    is   not    persuaded    that   the   fees

requested should be reduced otherwise.”

      An award of attorney’s fees under the EAJA must be reasonable.

See 28 U.S.C. § 2412(b). In determining the reasonableness of such

fees,   this    Court   has    adopted       the   12-factor     “lodestar”    test

enunciated in Johnson v. Georgia Highway Express, Inc., 488 F.2d
714 (5th Cir. 1974).2          The district court did not engage in an

analysis using the Johnson framework.               Sanders argues that because

of this failure on the part of the district court, this Court must

remand the case to compel the district court to provide further

explanation.     We disagree.     This Court has previously held that it

  2
    The twelve factors include: (1) the time and labor required;
(2) the novelty and difficulty of the questions; (3) the skill
requisite to perform the legal service properly; (4) the preclusion
of other employment by the attorney due to acceptance of the case;
(5) the customary fee; (6) whether the fee is fixed or contingent;
(7) time limitations imposed by the client or the circumstances;
(8) the amount involved and the results obtained; (9) the
experience, reputation, and ability of the attorneys; (10) the
“undesirability” of the case; (11) the nature and length of the
professional relationship with the client; and (12) awards in
similar cases. Johnson, 488 F.2d at 717-19.

                                         4
is not necessary for a district court to examine each of the

factors independently if it is apparent that the court has arrived

at a just compensation based upon appropriate standards.              See Cobb

v. Miller, 818 F.2d 1227, 1232 (5th Cir. 1987).

     The   Commissioner   admitted       in   its   objection   to   Sanders’s

application for attorney’s fees that it did not oppose an award of

costs and fees in this case.    Rather, the Commissioner’s principal

contention focused on what it deemed to be an excessive amount of

hours claimed by Sanders’s briefing attorney.              Importantly, the

district court limited its ruling solely on that distinct issue.

It is well within the district court’s discretion to conclude that

a second attorney brought onto a case may not recover fees for work

previously performed by the first attorney.           Sanders has failed to

carry her burden of establishing that the district court’s finding

that Sanders’s briefing attorney expended at least 20 hours of

duplicative record review was not clearly erroneous.                   In the

absence of such evidence, we conclude the district court did not

abuse its discretion when it reduced Sanders’s fees and costs

recoverable under the EAJA.

                               CONCLUSION

     Having carefully reviewed the entire record of this case, and

having fully considered the parties’ respective briefing, we find

no reversible error in the district court’s decision to reduce the

award of attorney’s fees recoverable by Sanders.                We therefore



                                     5
AFFIRM the final judgment of the district court for the reasons

stated in its order.

AFFIRMED.




                               6